                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                      )
SAIFULLAH PARACHA,                    )
                                      )
               Petitioner,            )
                                      )
               V.                     )                Civil Action No. 04-2022 (PLF)
                                      )
DONALD J. TRUMP, et�,                 )
                                      )
               Respondents.           )


                             MEMORANDUM OPINION AND ORDER

               This matter is before the Court on respondents' August 14, 2019 motion to

exclude six documents from the discovery obligations imposed by the Amended Case

Management Order in this matter, see Dkt. No. 219; the Court's May 30, 2019 Memorandum

Opinion and Scheduling Order, see Dkt. No. 515; and the Court's June 12, 2019 Discovery

Order, see 0kt. No. 517. Respondents' classified motion is ex riarte, in camera, and under seal;

it is reflected in a notice of filing on the public docket. See Dkt. No. 522. For the reasons

described below, respondents' motion is granted.

               Section I.D of the Case Management Order, as amended, imposes on respondents

an ongoing obligation to disclose to petitioner all reasonably available exculpatory information;

Section I.E. imposes obligations to disclose certain other documents when requested by

petitioner. See Case Management Order, Dkt. No. 204, at 2-3; Amended Case Management

Order, Dkt. No. 219, at 2-3; Order, 0kt. No. 308, at 1-4 (revising certain provisions in the Case

Management Order). Under the Amended Case Management Order, respondents must provide

these disclosures to petitioner's appropriately cleared counsel even if the information is

classified. There is one exception, set forth in Section l.F: "If the government objects to

providing the petitioner's counsel with the classified information, the government shall move for
an exception to    disclosure." See Dkt. No. 219 at 3. The Court recently granted respondents'

first ex parte Section I.F motion. See Dkt. No. 524.

                  In the present Section I.F motion, respondents seek additional exceptions from

disclosure with respect to six classified documents: five documents that were found during

respondents' ongoing searches pursuant to Section I.D of the Case Management Order, and one

document that the Court ordered respondents to produce in its June 12,2019 Discovery Order.

See   Dkt. No. 517. Respondents have provided Mr. Paracha's appropriately cleared counsel with

classified summaries or redacted versions of each of these six documents. In the present motion,

respondents ask the Court for disclosure exceptions for the arguably exculpatory or otherwise

discoverable information that was redacted and/or substituted in the documents produced to Mr.

Paracha. Motion at 4.

                   The United States Court of Appeals for the District of Columbia Circuit has

determined when a couft may order production of classified information in a civil matter over the

government's objection. See Al Odah v. United States, 559 F.3d 539 (D.C. Cir. 2009). To order

production of such information, the Court must find (1) that "the information is both relevant and

material"   -   in the sense that it is at least helpful to the petitioner's habeas case, id. at 544; (2) that

"access by petitioner's counsel . . . is necessary to facilitate [meaningful habeas]        review," id. at

545; and (3) that "alternatives to disclosure would not effectively substitute for unredacted

access," id. at 547. The materiality requirement is met only for "information that is exculpatory,

that undermines the reliability of other purportedly inculpatory evidence, or that names potential

witnesses capable of providing material evidence." Id.          al 546. In   a previous Memorandum


Opinion on the Case Management Order that applies to this matter, Judge Hogan ruled that "the

 Al   Odah framework . . . is applicable" to all of the Guantanamo habeas petitions consolidated in



                                                        2
this   District.   See In re Guantanamo Bay Detainee      Litigation, 634 F. Supp. 2d   17   ,24 (D.D.C.

2009).

                   The Court has scrutinized the complete and un-redacted versions of each of the

six documents at issue in the present motion, respondents' arguments and supporling

declarations, and the redacted versions and classified substitutions for each of the six documents

at issue in this   motion. The Court finds that the redactions and substitutions that respondents

have produced to Mr. Paracha do provide sufficient alternatives for all of the relevant and

material information in the six documents at issue in this motion. Under the Al Odah standard,

the government may not be compelled to produce any of the classified information in these six

documents.

                   o    With respect to the first document, see Motion at 15-18, the second
                        docunrent, see id. at 18*21, and the sixth document, see id. at 30-33: the
                        Court finds that the classified summary produced to petitioner's counsel
                        conveys the substance of all of the arguably relevant and material information
                         fhe summary provides an adequate substitute for full access to that
                        information, and the full docurnent need not be produced.l

                    a   With respect to the third document, see Motion at 2l*25, the fourth document,
                        see id. at25*28, and the Fifth Document, s99. id. at28-30: the Court finds that
                        the maiority of the redactions made to the version of the document provided to
                        Mr. Paracha concern information that is neither relevant nor material to this
                        case. And the classified summary or substitute that Respondents provided
                        conveys the substance of the only material and relevant information that has
                        been redacted. Collectively, the redacted version of the document and the
                        classified substitute provide an adequate alternative to full access to the
                        document, which need not be produced.

                    In shoft, the Court finds that the redacted documents and classified substitutes or

summaries of the six documents at issue in this motion provide an adequate substitute for all               of

the relevant and material information contained in the documents. Accordingly,               it is hereby


           '   The Court addresses and identifies the documents by the order in which they
appear in respondents' classified motion, which more specifically details the identity and content
of the documents
                                                      3
               ORDERED that respondents' August 14,2019 ex parte motion, see Dkt. No. 522,

is GRANTED; and it is

               FURTHER ORDERED that respondents need not produce any further

information with respect to the six documents that are the subject of the motion.

               SO ORDERED.




                                                                    PAUL L. FRIEDMAN
                                                                    United States District Judge

DATE: October 10, 2019




                                                4
